Title: To James Madison from Philip DePeyster, 11 February 1806 (Abstract)
From: DePeyster, Philip
To: Madison, James


                    § From Philip DePeyster. 11 February 1806, New York. “About the 18th. Ult I had the honor of addressing you a Petition praying the Appointment of Consul for the Island of Curacao which his Excellency the Vice President had the Complaisance to hand you and from him I learned that I had been too tardy in my Application. I have Cince been informed that both Guadaloupe & Martinique are without agents from this Country. Should it comport with the views of Government to have a Consul at either of those Islands will you have the goodness to mention me to our Worthy President as a Candidate—that of Guadaloupe would be most desireable. I have deem’d it unnessessary to obtain new Recommendations Concludeng that the names of Rutgers, Clinton, Mumford, & DePeyster that were to my Petition

are sufficient. It may not perhaps be mal à propo [sic] to mention that a five year’s residence in France has made me a considerable proficient in the french Language.”
                